Morton, J.
The arbitrators were authorized, by the submission, to decide upon the amount to be paid to the plaintiff for the *237furniture, stock and fixtures in the hotel, and all other matters of dispute between the parties. The award finds that “ the valuation of the furniture, fixtures and good will of the property in question” is $3759,77. It does not appear that the good will was in dispute between the parties. The answer does not conform to the submission. It fails to determine the value of the stock which was embraced in the submission, and includes in the gross valuation fixed the value of the good will which was not referred to the arbitrators. As they have exceeded their authority, and the award is indivisible, it is therefore invalid. Culver v. Ashley, 17 Pick. 98. It is not necessary to consider the other objections made to the award. Demurrer sustained.